DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-10, 13, 14 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 13, 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 13, 14 recite the limitations “the first metadata record represents a characteristic of the first sensor determined according to the first calculation rule” and “the first metadata record represents a characteristic of the first sensor determined according to the first calculation rule”. The originally filed disclosure teaches that the “metadata record” is information about the sensors at the time at which the data is captured. Further, the metadata record is used as an input to the calculation rule that is used to determine the index. There is no teaching in the originally filed disclosure that teaches that the metadata record being determined according to the second calculation rule. The above limitation does not have support in the original disclosure and is considered a new matter.
Claims 3-10 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. [Fung, US 20160001781].
claim 1. Fung discloses A method for evaluating a degree of fatigue of a vehicle occupant in a vehicle, comprising the steps of: 
providing a first fatigue indicator, [0570-0573] driver state determined based on data about vehicle, and given a driver state index, [0515, 0522], determined from a first sensor value, [0573, figs. 40, 41], according to a first calculation rule, [0575] pattern of steering as a function of time used to determined driver drowsiness, the first fatigue indicator representing a first degree of fatigue of the vehicle occupant, [0575, fig. 41], wherein the first sensor value represents a measured value of the vehicle and/or measured value relating to a current journey as measured by a first sensor, [0573]; 
assigning a first metadata record to the first fatigue indicator, wherein the first metadata record represents a characteristic of the sensor determined according to the first calculation rule, [0630] each sensor’s placement and quality of the monitoring is used to weight the sensor value in determining driver state index; 
providing a second fatigue indicator, [0524] driver state determined based on data about driver, and given a driver state index, [0515, 0522], determined from a second sensor value, [0526, figs. 31, 32], according to a second calculation rule, [0537, fig. 32], the second fatigue indicator representing a second degree of fatigue of the vehicle occupant, [0537], wherein the second sensor value represents physiological and/or physical parameters of the vehicle occupant as measured by a second sensor, [0537]; 
assigning a second metadata record to the second fatigue indicator, wherein the second metadata record represents a characteristic of the second sensor determined according to the second calculation rule, [0630] each sensor’s placement and quality of the monitoring is used to weight the sensor value in determining driver state index;
determining an overall fatigue indicator representing an overall degree of fatigue of the vehicle occupant by the first fatigue indicator and the second fatigue indicator, [0625].
Fung fails to explicitly disclose that the overall fatigue indicator is determined by weighting the two fatigue indicators based on the first metadata record and the second metadata record.
Fung, in a separate embodiment, teaches that a driver state index is determined by adding a plurality of driver state indexes, [0626, 630, 0682] each sensor’s placement and quality of the monitoring is used to weight the sensor value in determining driver state index.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Fung to provide a system that adds psychological and vehicle information as provided in the first embodiment and weigh each information based on sensor quality to aggregate a weighed sum of driver state index to allow for providing a more include state of the driver to correct vehicle driving state as detailed in Fung.

As to claim 3. Fung discloses The method according to claim 1, wherein the characteristics of the first sensor and/ or the second sensor, respectively, s an accuracy and/or an availability of the determined first sensor value and/or second sensor value, [0630] quality and confidence score of sensors.

As to claim 4. Fung discloses The method according to claim 1, wherein the weighting is selected to be greater, the higher the accuracy and/or availability of the first sensor value and/or second sensor value, [0670] wherein a higher priority is given for a sensor with a higher quality of monitoring.

As to claim 5. Fung discloses The method according to claim 1, wherein the weighting is adapted at a runtime of the method, [0645, 0646, 0670] weighing is performed while the program is running.

As to claim 6. Fung discloses The method according to claim 1, wherein a personal profile determined for the vehicle occupant is included in the weighting, [0478] thresholds can be modified based on driver profile.

As to claim 7. Fung discloses The method according to claim 1, wherein determining the overall fatigue indicator is further based on an additional first sensor value and/or an additional second sensor value, [0626, 630, 0682].

As to claim 8. Fung discloses The method according to claim 1, wherein the overall fatigue indicator is assigned to a classification value according to a predetermined scheme, and the classification value is verified and optionally adapted by further assessment of the first sensor value and/or the second sensor value, [0488, 0505] the state indicator is assigned a classification to determine the different states that are indicated by the index.

As to claim 9. Fung discloses The method according to claim 1, wherein the overall fatigue indicator is determined by a rule-based method, [0295, 0644] based on a predetermined threshold.

claim 10. Fung discloses The method according to claim 1, wherein the overall fatigue indicator is determined by machine learning, [0644].

As to claim 13. Fung discloses A non-transitory computer-readable medium having software instructions stored thereon that, when executed by a computing unit of a device, cause the device to carry out a method of evaluating a degree of fatigue of a vehicle occupant, [0296], wherein the rest of the limitations are rejected with the same prior art and reasoning as to that of claim 1.

As to claim 14. Fung discloses A device for evaluating a degree of fatigue of a vehicle occupant in a vehicle, comprising: a computing unit, [0296] which is configured to carry out the acts of: the methods claimed in claim 1 wherein the limitations are rejected with the same prior art and reasoning as to that of claim 1.

Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive.
Argument 1: Fung does no teach that the confidence scores for each of the individual driver indices are determined according to the calculation rules that determine the indices themselves.
Response 1: The argued limitation is rejected under 35 U.S.C. 112(a) ‘New Matter’. See the detailed rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688